Case 2:17-cr-20527-MAG-RSW ECF No. 32, PageID.2219 Filed 06/05/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                            Case. No. 17-cr-20527

                                            HON. MARK A. GOLDSMITH
v.

LORENA LOREN,

          Defendant.
___________________________________/

              STIPULATED ORDER MODIFYING SENTENCE
                  PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)

      Plaintiff, the United States of America, by and through its Counsel, Matthew

Schneider, United States Attorney, and Dawn N. Ison, Shankar Ramamurthy,

Assistant United States Attorneys, and Defendant Lorena Loren, with her

Attorneys, Jonathon C. Su and Alexandra T. Highsmith, hereby stipulate and agree

to the following:

      1.     On August 22, 2017, Lorena Loren was charged in a single-count

superseding information with conspiracy to commit federal program fraud, in

violation of 18 U.S.C. §§ 371 and 666(a)(1)(A).

      2.     Lorena Loren pleaded guilty to conspiracy to commit federal program

fraud, on August 29, 2017.

      3.     On March 27, 2018, the Court sentenced Lorena Loren to 37 months’
Case 2:17-cr-20527-MAG-RSW ECF No. 32, PageID.2220 Filed 06/05/20 Page 2 of 5




imprisonment and further ordered that, following her release from prison, she serve

24 months on supervised release in the district of Georgia, where her family resided

at the time.

      4.       On March 5, 2020, Ms. Loren submitted a request for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A) based on her terminal medical

condition to the U.S. Bureau of Prisons (“BOP”).

      5.       On March 27, 2020, BOP denied Ms. Loren’s request for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) based on her medical

condition.

      6.       On May 19, 2020, Ms. Loren filed a motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A).

      7.       Section 603(b) of the First Step Act of 2018 amended 18 U.S.C.

§ 3582 to afford inmates the right to seek compassionate release on their own

motion, when previously only the BOP’s Director could do so. But first, inmates

must request compassionate release and exhaust their administrative remedies with

the BOP, or wait 30 days in the event the BOP fails to act on their request. 18

U.S.C. § 3582(c)(1)(A).

      8.       Ms. Loren has satisfied the exhaustion requirements set forth in 18

U.S.C. § 3582(c)(1)(A), because 30 days has elapsed since she submitted a formal

request for compassionate release to BOP.


                                           2
Case 2:17-cr-20527-MAG-RSW ECF No. 32, PageID.2221 Filed 06/05/20 Page 3 of 5




      9.      A court may only grant compassionate release based on an individual

inmate’s “extraordinary and compelling reasons,” which must be consistent with

the Sentencing Commission’s policy statement and which the inmate has the

burden of showing. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13(1)(A), (3); United

States v. Hamilton, 715 F.3d 328, 327 (11th Cir. 2013). And, a court must consider

the factors set forth in 18 U.S.C. § 3553(a) and determine that the inmate “is not a

danger to the safety of any other person or to the community.” USSG § 1B1.13(2).

      10.    Upon consideration of the standard provided in 18 U.S.C. §

3582(c)(1)(A)(i) and (ii), Ms. Loren is suffering from a terminal illness, specifically,

Stage 4 Cancer, that substantially diminishes her ability to provide self-care within

the BOP facility. Ms. Loren’s myriad medical conditions, including her terminal

cancer diagnosis, constitute “extraordinary and compelling reasons.”

      11.    Pursuant to USSG §1B1.13(2), Ms. Loren is not likely a danger to

safety of any other person or to the community.

      12.    The § 3553(a) factors, including Ms. Loren’s history and

characteristics, seriousness of the offense, promoting respect for the law, and

providing just punishment weigh in favor of modification of Ms. Loren’s term of

imprisonment.

      13.    Ms. Loren’s release is “consistent with” the Sentencing Commission’s

policy statements. 18 U.S.C. § 3582(c)(1)(A).


                                           3
Case 2:17-cr-20527-MAG-RSW ECF No. 32, PageID.2222 Filed 06/05/20 Page 4 of 5




      14.   Upon entering into this agreement, Ms. Loren agrees to hold the United

States and its agents and employees, harmless from any claims whatsoever in

connection with changes in her medical condition after her release from BOP

custody.

Agreed as to form and substance:

MATTHEW SCHNEIDER
United States Attorney

s/Dawn N. Ison                              s/Jonathan C. Su (by consent)
s/Shankar Ramamurthy                        s/Alexandra T. Highsmith (by consent)
Dawn N. Ison                                Jonathan C. Su
Shankar Ramamurthy                          Alexandra T. Highsmith
Assistant United States Attorneys           Latham & Watkins, LLP
211 W. Fort Street, Suite 2001              555 Eleventh Street, NW
Detroit, Michigan 48226                     Suite 1000
(313) 226-9567                              Washington, D.C. 20004
Dawn.ison@usdoj.gov                         (202) 637-2201
                                            jonathan.su@lw.com

Dated: June 4, 2020                         Dated: June 4, 2020

                                            s/Catherine T. Dobrowitsky (by consent)
                                            Catherine T. Dobrowitsky
                                            Rivenoak Law Group, P.C.
                                            Troy, MI 48084
                                            Telephone: (248) 677-1045
                                            Email: ctd@rivenoaklaw.com
                                            P63245

                                            Dated: June 4, 2020


***************************************************

IT IS HEREBY ORDERED THAT:

                                        4
Case 2:17-cr-20527-MAG-RSW ECF No. 32, PageID.2223 Filed 06/05/20 Page 5 of 5




       Ms. Loren’s sentence shall be reduced to time served. She shall be placed on

supervised release for a term of 24 months in the Middle District of Florida. All

previously imposed conditions of supervised release remain unchanged.

IT IS FURTHER ORDERED THAT:

      Ms. Loren shall be subjected to a 14-day quarantine before her release.

SO ORDERED.


Dated: June 5, 2020                          s/Mark A. Goldsmith
      Detroit, Michigan                      MARK A. GOLDSMITH
                                             United States District Judge




                                         5
